DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-6 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019, 09/19/2019, 10/13/2020, and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	cooling unit in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Cooling unit is interpreted to cover an evaporator as per applicant specification (see [0039]); and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 calls for the limitation “wherein the pump is a diaphragm-type pump” in line 2; which limitation renders the claim indefinite because it is unclear what the word "type" was intended to convey. The scope of the word is not understood when read in light of the specification. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).

For examination purposes, “a diaphragm-type pump” will be interpreted as a diaphragm pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203478565 U) in view of Chungeng (CN 202532640 U).

Regarding claim 1:
Wang discloses an air conditioner ([0018]) comprising: 
an air flow path (inherently present); 
a cooling unit #70 disposed in the air flow path (see at least [0035]: condensed water is generated by evaporator #70 because evaporator #70 is exposed to the airflow of the air conditioner), the cooling unit being configured to cool air introduced into the air flow path so as to condense vapor contained in the air ([0035]); 
a humidification unit #60 that humidifies the air ([0035]), the humidification unit including a storage tank for storing water ([0035]); 
a discharged-water storage unit #10 capable of storing water discharged from the cooling unit and water discharged from the humidification unit ([0046]); and 
an exhaust pipe connected to the storage tank (Fig. 3, pipe connected to #11), the exhaust pipe being configured to discharge water in the storage tank to the discharged-water storage unit ([0046]).

Wang does not disclose wherein the humidification unit includes a heater for heating water in the storage tank.

Chungeng teaches a humidification unit (Fig. 1) including a heater #5 for heating water in a storage tank #4 ([0015]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Wang with the humidification unit including a heater for heating water in the storage tank as taught by Chungeng.

One of ordinary skills would have recognized that doing so would have provided an autonomous dehumidification unit with energy saving capability as suggested by Chungeng ([0015]).

Wang does not disclose an exhaust valve disposed midway on the exhaust pipe; wherein an overflow pipe that connects the storage tank and a part of the exhaust pipe on the downstream side of the exhaust valve. 

Chungeng further teaches an exhaust valve #10 disposed midway an exhaust pipe connected to the storage tank (see Fig. 1), the exhaust pipe being configured to discharge water in the storage tank to a discharged-water storage unit #11 ([0015]); wherein an overflow pipe #16 connects the storage tank and a part of the exhaust pipe on the downstream side of the exhaust valve (via #11. [0015]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Wang with the arrangement above as taught by Chungeng.

One of ordinary skills would have recognized that doing so would have regulated the amount of water present in the humidifier so as to prevent failure due to excessive water; thereby, prolonging the life span of the device.

Regarding claim 2:
Wang as modified discloses all the limitations.
Wang further discloses wherein the discharged-water storage unit is a drain pan disposed below the cooling unit (see Fig. 3). 

Regarding claim 3:
Wang as modified discloses all the limitations.
Wang further discloses wherein a bottom wall of the discharged-water storage unit is inclined with respect to a horizontal plane (see Fig. 2). 

Regarding claim 4:
Wang as modified discloses all the limitations.
Wang further discloses a water level detector #30 that detects a water level in the discharged-water storage unit ([0036-0037] & [0039]).

Regarding claim 5:
Wang as modified discloses all the limitations.
Wang further discloses a pump #40 that discharges water stored in the discharged-water storage unit ([0036]). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 203478565 U) in view of Chungeng (CN 202532640 U); and further in view of Kaiser (US 20140182705 A1).

Regarding claim 6:
Wang as modified discloses all the limitations, except for wherein the pump is a diaphragm pump.

Nonetheless, Kaiser teaches the usage of a diaphragm pump #59 in a condensate management system (see at least [0059]).
Thus, as per MPEP 2144.06 – II; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Wand as modified with the pump being a diaphragm pump as taught by Kaiser.

One of ordinary skills would have recognized that employing a diaphragm pump would have provided a more reliable system; as diaphragm pump are known to resist abrasion and corrosion.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763